This is an appeal from the order of the District Judge denying bail. Relators were charged with robbery with firearms, an offense punishable by death or imprisonment in the penitentiary for a period of not less than five years.
There is a question of identity suggested. Without going into details, the robbery was committed by impersonating officers. The injured party was the keeper of a store, and the relators, according to the evidence, pretended to be officers, demanded of and obtained from him a certain sum of money as bail for a pretended offense. They were in possession of pistols. No injury was inflicted with them, and no shots fired nor offer to do so.
We do not believe that the relators should have been denied bail. Ex parte Smith, 23 Texas Crim. App. 100; Ex parte Russell, 71 Tex.Crim. Rep.; Ex parte Young, 87 Tex.Crim. Rep.. *Page 202 
The judgment is reversed and each of the relators ordered discharged pending trial upon entering into bail or recognizance, according to law, in the sum of $7,500.
Bail granted.